State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: April 14, 2016                     D-22-16
___________________________________

In the Matter of ERIC
   SCHNEIDER, an Attorney.

COMMITTEE ON PROFESSIONAL                    DECISION AND ORDER
   STANDARDS,                                     ON MOTION
                    Petitioner;

ERIC SCHNEIDER,
                     Respondent.

(Attorney Registration No. 2431633)

___________________________________


Calendar Date:    March 21, 2016

Before:   Lahtinen, J.P., McCarthy, Egan Jr., Lynch and Clark, JJ.

                              __________

      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael K. Creaser of counsel), for petitioner.

      Russell A. Schindler, Kingston, for respondent, and
respondent pro se.
                           __________


Per Curiam.

      Respondent was admitted to practice by the First Department
in 1991. He currently maintains an office for the practice of
law in the City of Kingston, Ulster County.

      By decision dated November 25, 2015, this Court suspended
respondent from the practice of law for two years, which
suspension was conditionally stayed (133 AD3d 1191 [2015]).
Petitioner now moves to vacate the stay of respondent's
suspension and to suspend him from the practice of law based
upon, among other things, his failure to file monthly reports
                              -2-                D-22-16

from a mental health provider confirming that he is participating
in a mental health program and his failure to file bimonthly
reports from his attorney mentors ensuring his continuing
compliance with the statutes and rules regulating attorney
conduct. Respondent opposes the motion, arguing that he has
satisfied every requirement of this Court's suspension order and,
to the extent that he failed to file with petitioner a bimonthly
report from Lawrence Zimmerman, he interpreted this Court's
suspension order as requiring him to file bimonthly reports from
only one of the two indicated attorney mentors.

      We find that petitioner has provided sufficient proof
establishing respondent's failure to fully comply with the
conditions of his stayed suspension (see Matter of McCallig, 130
AD3d 1137, 1138 [2015]; Matter of Morgan, 117 AD3d 1230, 1231
[2014]; Matter of Reul, 81 AD3d 1158, 1159 [2011]). Although we
acknowledge that respondent commenced certain mental health
treatment in November 2015, he failed to file any monthly reports
with petitioner confirming such participation, as was
specifically required, until March 2016. Nor has respondent
offered any reasonable excuse for his failure to comply
therewith. Respondent likewise failed to file bimonthly reports
from Zimmerman, as was specifically required. Contrary to
respondent's assertion, our previous order unequivocally required
that he file with petitioner bimonthly reports "from attorney
mentors Lawrence A. Zimmerman and Russell A. Schindler" (133 AD3d
at 1192 [emphasis added]). Under these circumstances, respondent
cannot credibly claim that he fully complied with the conditions
of his stayed suspension. Accordingly, we conclude that
petitioner's motion should be granted and that respondent should
now be suspended from the practice of law for a period of two
years (see Matter of McCallig, 130 AD3d at 1138; Matter of
Gokhale, 37 AD3d 905, 906 [2007]).

      Lahtinen, J.P., McCarthy, Egan Jr., Lynch and Clark, JJ.,
concur.
                              -3-                  D-22-16

      ORDERED that petitioner's motion is granted and the stay of
respondent's suspension is vacated, effective 20 days from the
date of this decision; and it is further

      ORDERED that respondent is suspended from the practice of
law for a period of two years, effective 20 days from the date of
this decision, and until further order of this Court; and it is
further

      ORDERED that, for the period of suspension, respondent is
commanded to desist and refrain from the practice of law in any
form, either as principal or as agent, clerk or employee of
another; and respondent is hereby forbidden to appear as an
attorney or counselor-at-law before any court, judge, justice,
board, commission or other public authority, or to give to
another an opinion as to the law or its application, or any
advice in relation thereto; and it is further

      ORDERED that respondent shall comply with the provisions of
this Court's rules regulating the conduct of suspended attorneys
(see Rules of App Div, 3d Dept [22 NYCRR] § 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court